Citation Nr: 1721787	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as due to chemical exposures while serving in the Persian Gulf. 

2.  Entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987, and from November 1988 to February 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing in June 2015.  A transcript of the hearing is of record. 

In October 2015, the issues listed on the title page were remanded for additional development and now return for further appellate review.  At that time, the Board also reopened the Veteran's previously denied claim for service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), and remanded the underlying service connection claim.  In a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD (claimed as depression) and assigned a 50 percent rating, effective August 25, 2008.  As such action represents a full grant of the benefit sought with respect to such claim, it is no longer before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).    

Additionally, as will be discussed herein, the Board finds that the AOJ has substantially complied with the October 2015 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Following the issuance of the supplemental statement of the case in February 2016, the Veteran submitted additional evidence in June 2016.  Subsequently, in January 2017, his representative waived of AOJ consideration of such evidence.  38 C.F.R. 
§ 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right ankle disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 

2.  The Veteran does not have a qualifying chronic disability, i.e., a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness, related to joint and/or muscle pain in the right ankle.


CONCLUSION OF LAW

The criterial for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a December 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.       

The Veteran was afforded VA examinations referable to his claim for service connection for a right ankle disorder in February 2009 and, pursuant to the October 2015 remand, in January 2016.  In this regard, at the time of the remand, the Board noted that the February 2009 VA examiner had offered a negative nexus opinion based primarily on the fact that the record was silent as to an ankle disorder, but found that another VA examination was necessary in order for an examiner to consider the Veteran's allegation that he had a right ankle disorder as the result of walking in combat boots in service and/or due to sprains and other injuries for which he was not treated while in service.  As such, he was afforded a second VA examination in January 2016.  

While the Veteran has made vague arguments regarding the adequacy of the January 2016 examination, the Board finds his assertions to be without merit.  In this regard, the Board finds that such examination and opinion is sufficient evidence for deciding the claim as it is predicated on an in-person examination addressing the specific disorder alleged, an interview with the Veteran, and a review of the prior examination reports and STRs.  Further, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Moreover, insofar as the January 2016 VA examiner determined that the Veteran did not have a current chronic right ankle disorder and he served in Southwest Asia during the Persian Gulf War, VA Gulf War General Medical Examinations were conducted in July 2012 and August 2015.  As such, the Board finds that the examinations conducted during the course of the appeal are sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.   

Additionally, in June 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the June 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his right ankle disorder, the type and onset of symptoms, and his contention that his military service caused his right ankle disorder.   Furthermore, the undersigned noted the elements necessary to grant service connection, to include evidence of a current diagnosis and nexus.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding records that would be helpful in substantiating the Veteran's claim, the undersigned held the record open until July 2015 in an effort to allow the Veteran to obtain such evidence.  While such records were subsequently submitted in June 2015, they were not relevant to the Veteran's claim for service connection for a right ankle disorder.  Furthermore, as will be discussed below, the Board remanded the claim in order to provide the Veteran an opportunity to identify any outstanding private or VA treatment records, and afford him a new VA examination so as to determine the current nature and etiology of his right ankle disorder.   Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Moreover, the Board finds that the AOJ has substantially complied with the October 2015 remand directives.  In this regard, the case was remanded in order to provide the Veteran with an opportunity to identify any outstanding private and VA treatment records referable to the instant claim, and, thereafter, obtain such records, and to afford him a VA examination so as to address the nature and etiology of his claimed right ankle disorder.  Subsequently, in a November 2015 letter, the Veteran was requested to identify any outstanding private and VA treatment records referable to the instant claim and, thereafter, he submitted additional private treatment records.  Additionally, he was afforded a VA examination referable to the instant claim in January 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2015 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.  Thus, the Board finds that VA has fully satisfied the duty to assist. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under application regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016); see also Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  

However, service connection may also be established for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that manifests either during active service in the Southwest Asia Theater during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from (A) an undiagnosed illness or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i).  Examples of medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms include: (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases) such as irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period are considered chronic.  The six month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(5).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement of a nexus or association between the claimed disability and in service incurrence or aggravation.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's essential contention is that he currently has a right ankle disorder as a result of walking in combat boots during his military service.  In this regard, he alleges that he accidentally twisted his right ankle for the first time during a 35-40 foot repelling landing while in service in 1989.  Additionally, the Veteran states that he again twisted his right ankle while in service in 1990.  He further indicates that he currently wraps his right ankle during any physical activity to avoid spraining it again, as he did approximately three years ago.  As such, he contends that service connection for a right ankle disorder is warranted.

However, as will be discussed below, the Board finds that service connection for a right ankle disorder is not warranted as the competent and probative evidence of record fails to establish that the Veteran had a current diagnosis of a right ankle disorder prior to and/or during the pendency of the claim, and he does not have a qualifying chronic disability, i.e., a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness, related to joint and/or muscle pain in the right ankle.

In this regard, the Veteran's STRs are absent of any complaints, findings, or treatment for a right ankle injury.  Specifically, STRs from his first period of service reflect that, during his November 1982 and March 1987 enlistment and separation examinations, respectively, his lower extremities were normal upon clinical evaluation.  The examination reports contain sections for reporting significant or interval history and a summary of defects and diagnoses, which contain no relevant remarks.  The concurrent medical history reports contain the Veteran's report that he never had or was experiencing swollen or painful joints.  Additionally, during his second period of service, on examination in August 1996, his lower extremities were normal upon clinical evaluation, and no significant or interval history, or defects and diagnoses were noted.  While the corresponding medical history report reflects that the Veteran claimed swollen or painful joints, he noted that it was in reference to his knees.  The remaining STRs are negative for any complaints, treatment, or diagnoses referable to a right ankle disorder. 

The Veteran's post-service treatment records are also silent for a diagnosis of a right ankle disorder.  In this regard, August 2008 VA treatment records noted the Veteran's complaint of bilateral ankle pain.  However, upon examination, the examiner indicated that there was no evidence of a fracture or dislocation, a periosteal reaction, or bone erosions, and the soft tissue outlines were within normal limits.  Additionally, a December 2010 VA treatment record noted the Veteran's complaint of bilateral ankle pain in the morning and immediately after walking.  The Veteran reported that he constantly worked out on an elliptical and he believed that is why he had pain in his ankles.  However, upon examination, the examiner indicated that the Veteran's ankles were not swollen.  Moreover, an October 2013 VA treatment record noted the Veteran's complaint of intermittent pain in the right ankle, which sometimes rotates through his body and feels like an ice pick in his joint areas, but no diagnosis was rendered.  Furthermore, a September 2014 VA treatment record only noted arthralgia of the ankles. 

The Veteran underwent a VA examination in February 2009, at which time he reported bilateral ankle stiffness and aching in the morning, which resolved within 10 to 15 minutes.  Additionally, he indicated that, if he sat for prolonged periods of time, his ankles would become stiff.  He further reported that his bilateral ankle disorders were a result from the wear and tear of physical activity while in service and from repelling out of helicopters and towers.  The Veteran noted that he was treating his bilateral ankle pain with Motrin.  Physical examination revealed a 2 millimeter plantar calcaneal spur on the right ankle.  The VA examiner found that it was less likely than not that the Veteran's right ankle spur was caused by his service.  As rationale for the opinion, she reported that the Veteran's claim's file was silent in regard to the evaluation or treatment of a bilateral ankle disorder, and there was no objective evidence to support his request for service connection for a bilateral ankle disorder.  

However, as the Board explained in its October 2015 remand, the February 2009 opinion was inadequate for adjudication purposes as the examiner did not consider the Veteran's lay statements that his right ankle disorder is the result of walking in combat boots in service and/or due to sprains and other injuries for which he was not treated while in service.  Accordingly, the Board remanded for an additional examination and opinion, which was performed in January 2016.   

In January 2016, following an examination and a review of the record, including the Veteran's STRs and post-service treatment records, to include prior diagnostic testing, the VA examiner determined that the Veteran did not have a current diagnosis of a chronic right ankle disorder.  In support of such determination, she noted that the Veteran had a normal right ankle examination with a full range of motion.  Furthermore, the examiner reported that the plantar calcaneal spur noted during the February 2009 VA examination was an incidental finding and was not shown in X-rays conducted in September 2015, which clearly documented that "[n]o calcaneal spurs are noted." The examiner ultimately determined that, as such, a nexus could not be made to military service, to include walking in combat boots and/or the Veteran's reports of sprains and other injuries while in service that were not documented in his STRs.   

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had a right ankle disorder at any time during, or prior to, the pendency of his claim.  In this regard, the Board finds that the January 2016 VA examiner's opinion that, while a plantar calcaneal spur was noted on X-ray in February 2009, such was an incidental finding and, ultimately, there was no evidence of a current chronic right ankle disorder is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Further, the Board observes that the examiner's opinion is supported by the VA treatment records cited previously.  Specifically, VA treatment records dated in August 2008, December 2010, October 2013, and September 2014 do not reflect a current right ankle disorder, to include a calcaneal spur, upon examination.  Furthermore, the remainder of the medical records on file are entirely negative for a current diagnosis of a right ankle disorder. 

Moreover, insofar as such treatment records reflect complaints of right ankle pain, without a diagnosed or identifiable underlying malady or condition, and the Veteran served in the Southwest Asia Theater during the Persian Gulf War, the Board has considered whether his right ankle complaints are a qualifying chronic disability subject to service connection pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, July 2012 and August 2015 Gulf War General Medical Examinations failed to reveal an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness, to include based upon complaints of muscle and/or joint pain.  Furthermore, the August 2015 VA examiner specifically considered the Veteran's musculoskeletal complaints, but found that such are not consistent with fibromyalgia.  

The Board has also considered the Veteran's assertions that he currently has a right ankle disorder related to his military service.  As a layperson, the Veteran is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, although the Veteran is competent to report his current discomfort, including his experiences of aching and stiffness with regard to his right ankle, he is not competent to diagnose a right ankle disorder, or render an opinion as to the etiology of such a disorder, as this requires medical training and imaging studies.  Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran is competent to address the nature or etiology of his alleged right ankle disorder as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating the cause of his right ankle aching and stiffness.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the Veteran's statements in regard to a diagnosis of a right ankle disorder, or the etiology thereof, are afforded no probative weight.

The Board finds that service connection for a right ankle disorder cannot be established as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of a right ankle disorder prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  Moreover, the evidence fails to show that he has a qualifying chronic disability, i.e., a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness, related to joint and/or muscle pain in the right ankle.

For the foregoing reasons, the Board finds that service connection for a right ankle disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right ankle disorder is denied. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for sinusitis so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

In October 2015, the Board noted that an August 2015 VA examiner found that the Veteran had acute sinusitis, which was resolved, and opined that such disorder was not a part of an unexplained or partially explained chronic multi-system illness and was not presumptive of Gulf War environmental hazards.  The examiner further found that the Veteran's sinus condition was less likely as not related to a specific exposure event during service.   However, the Board found that further examination was warranted as the Veteran was found to chronic sinusitis as documented by other evidence of record, and the examiner did not consider his allegation that his sinus condition is the result of small colds he had in service, blisters in his nose which were removed while in service, and/or his exposure to breeched minefields, sand, and smoke from oil fires in Southwest Asia.

Thereafter, the Veteran was afforded a VA examination in January 2016, at which time traumatic deviated nasal septum, resolved without residuals post-septorhinoplasty, was diagnosed.  However, the examiner specifically found no diagnosis of sinusitis on examination or on imaging as documented in an October 2013 VA treatment record.  He further indicated that the mucous retention cyst in the maxillary sinus on the right side noted in a December 2009 private treatment record was an incidental finding, and such was currently asymptomatic.  Additionally, the examiner determined that the Veteran's deviated nasal septum was now resolved with no residuals.  Further, he found that the weight of peer-reviewed medical literature was against a relationship between the Veteran's claimed condition and his military service, to include documented colds in service; the removal of blisters in the Veteran's nose; and exposure to minefields, smoke, and sand in the Persian Gulf. 

However, the non-documentation of acute or chronic sinusitis as described by the examiner is not consistent with the evidence of record.  To the contrary, the record reveals that private treatment records dated in September 2003, October 2003, November 2003, January 2004,  and April 2007; and VA treatment records dated in July 2008 and November 2009 indicate a diagnosis of chronic sinusitis.  Moreover, the August 2015 VA examiner found that, during the appeal period, there had been a diagnosis of acute sinusitis, which had resolved.  Furthermore, following the January 2016 VA examination, the Veteran submitted additional private treatment records dated in August 2014, December 2015, and January 2016, which reveal that he was continuously treated for sinus infections.  Moreover, the January 2016 private treatment record included the procedure code "[c]hronic condition management" in reference to the diagnosed sinus infection.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing the etiology of the Veteran's sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the January 2016 examination.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the January 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion regarding the claimed sinus disorder.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein, the examiner should offer an opinion as to the following inquiry:

The examiner is advised that, for the purpose of this opinion, he or she should assume that the Veteran has a current diagnosis of sinusitis during the appeal period, even if it has resolved on occasion.

Is it at least as likely as not (at least  50 percent probability) that the Veteran's sinusitis is related to his military service, documented colds in service; the removal of blisters in the Veteran's nose; and exposure to minefields, smoke, and sand in the Persian Gulf?

The examiner's report must include a complete rationale for all opinions expressed. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


